367 A.2d 689 (1976)
In re Charles E. CAPRIOLA, Jr.
No. 196-76.
Supreme Court of Vermont.
November 23, 1976.
M. Jerome Diamond, Atty. Gen., Louis P. Peck, Chief Asst. Atty. Gen., and Paul F. Hudson, Asst. Atty. Gen., Montpelier, for plaintiff.
David L. Cleary, of Richard E. Davis Associates, Inc., Barre, for defendant.
Before BARNEY, C. J., DALEY, LARROW and BILLINGS, JJ., and SHANGRAW, C. J. (Retired) Specially Assigned.
PER CURIAM.
This is a presentment for disbarment. The defendant, an attorney duly admitted to practice in this State, has been convicted of the crime of embezzlement on a plea of nolo contendere. He was charged with conversion to his own use of the funds of a client. He was sentenced to be imprisoned not less than six months nor more than two years.
Upon the filing of a certificate of conviction in this Court, an order of suspension issued and the Attorney General was ordered to institute formal presentment proceedings against the defendant, all as provided in Administrative Order No. 30, Rule XII and Rule XVIII, as amended by Administrative Order No. 39.
The presentment was duly filed, and recited in five counts a number of specific allegations of criminal misconduct and breaches of the Code of Professional Responsibility, including the one of which he was convicted.
The allegations are not challenged, and the conviction is a matter of record. Matter by way of mitigation indicating that *690 restitution had been accomplished was advanced and noted. However, the transgressions of the criminal law and the Code of Professional Responsibility demonstrate that the defendant failed in his fiduciary duties to his clients and in his obligations to the law as an attorney. The corresponding duty on the part of this Court to remove him from the practice of law is clear. In re Wright, 131 Vt. 473, 493, 310 A.2d 1 (1973); In re Calhoun, 127 Vt. 220, 222, 245 A.2d 560 (1968); In re Knapp, 127 Vt. 222, 224, 245 A.2d 561 (1968).
Judgment that Charles E. Capriola, Jr. is removed from the office of attorney and counsellor at law and solicitor in chancery, and his name is stricken from the rolls.